                       Case 3:20-cv-00221 Document 1-2 Filed 07/29/20 Page 1 of 1
                                                     EXHIBIT B
                                                 State Of Delaware
                                                      Entity Details

                                                                                                 7/29/2020 8:58:12AM


       File Number: 2567201                            Incorporation Date / Formation Date: 1/16/1996

       Entity Name: SUNSTATE EQUIPMENT CO., LLC

        Entity Kind: Limited Liability Company            Entity Type: General

         Residency: Domestic                                    State: DELAWARE

            Status: Good Standing                        Status Date: 1/16/1996

Registered Agent Information

             Name: THE CORPORATION TRUST COMPANY

           Address: CORPORATION TRUST CENTER 1209 ORANGE ST

               City: WILMINGTON                                Country:

             State: DE                                    Postal Code: 19801

            Phone: 302-658-7581
